Citation Nr: 0520882	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left (non-dominant) arm muscle injury, 
Muscle Group VIII, rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

The veteran served on active duty from September 1948 to May 
1952.

Service connection was granted for a gunshot wound of the 
left elbow in a March 1995 VA rating decision.  A 10 percent 
disability rating was assigned.

In a March 2002 rating decision, the RO denied claims for an 
increased disability rating for left (non-dominant) arm 
injury residuals, and for TDIU benefits.  The veteran 
thereafter indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a statement in October 2002 in which he 
indicated continuing disagreement with the March 2002 rating 
decision, and which thereby constituted a substantive appeal.  
38 C.F.R. § 20.202 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issues not on appeal

In a February 2003 rating decision, the RO denied claims of 
entitlement to service connection for skin cancer as 
secondary to service-connected left elbow gunshot wound scar, 
and of entitlement to increased disability ratings for 
service-connected residuals of right and left foot frostbite 
residuals.  The veteran did not thereafter indicate 
disagreement with those decisions; they are therefore not 
developed for appellate review and are not before the Board 
at this time.  See 38 C.F.R. § 20.200; see also Archbold v. 
Brown, 9 Vet. App. 124 (1996) [notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

In pertinent part, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2004).  Third, the RO must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2004).  Finally, the RO must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2004).  

In the instant case, the veteran has not been furnished with 
any VCAA notice with regard to his claim for TDIU benefits.  
With regard to his claim for an increased disability rating 
for his service-connected residuals of an injury to Muscle 
Group VIII, the Board notes that, while he and his 
representative were furnished by the RO with a VCAA letter in 
April 2001, this letter does not sufficiently satisfy all 
four of the notice requirements discussed above.  In 
particular, while the veteran was advised in this letter that 
he was to identify any additional information or evidence he 
wanted VA to obtain for him in support of his claim, he was 
not advised that he could also submit any evidence in his 
possession that pertains to his claim.  As discussed above, 
such notice has been deemed to be an integral part of VCAA 
notice.  

In brief, the Board finds that the RO's April 2001 letter has 
not satisfied the notice requirements of the VCAA.  Because 
the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.  Similar action is required with 
regard to the veteran's claim for TDIU benefits.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is needed to support his claim for TDIU, 
and which evidence is to be provided by 
the claimant and what portion is to be 
provided by VA.  With regard to both his 
claim for TDIU and an increased 
disability rating for service-connected 
Muscle Group VIII impairment, he must 
specifically be advised that he may 
submit any evidence he may have that 
pertains to his claims.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issues on appeal.  If the decision 
remains in any manner unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

